In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-20-00252-CV
           ___________________________

IN RE USAA CASUALTY INSURANCE COMPANY, Relator




                   Original Proceeding
   County Court at Law No. 2 of Denton County, Texas
            Trial Court No. CV-2020-00855


           Before Bassel, Gabriel, and Kerr, JJ.
           Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Having considered relator’s petition for writ of mandamus and all related

filings, including real party in interest’s September 24, 2020 letter to this court, the

court is of the opinion that relief should be denied as moot. Accordingly, relator’s

petition for writ of mandamus is denied, and we lift the stay previously ordered by

this court.

                                                      Per Curiam

Delivered: October 1, 2020




                                           2